Barnes, J.
(dissenting). There is much to be said in support of the contention that the defense of contributory negligence was abolished by ch. 485, Laws of 1911. The court decides otherwise, and I am not disposed to dissent from that proposition.
I think the plaintiff was guilty of contributory negligence. It was shown without dispute (1) that there was a perfectly safe way to do the work which plaintiff was doing when injured; (2) that it was well known to him and could be followed without effort or loss of time; and (3) that he chose an obviously dangerous method. This I think constituted‘contributory negligence as distinguished from assumption of hazard. I do not see how the failure of duty on the part of the defendant affects the question. That goes to its negligence, *216not to tRe contributory negligence of tbe plaintiff. It seems to me that the logical effect of the decision is to abolish the ■defense of contributory negligence in fact "though not in form in practically all cases where assumption of hazard is no longer a defense.